MEMORANDUM **
Kevin Kuemmerlin appeals the district court’s judgment dismissing for lack of subject matter jurisdiction his declaratory relief action alleging that defendant Kirk*839land, as director of the Nevada Department of Motor Vehicles (“DMV”), lacked jurisdiction to revoke his driver’s license. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s determination of subject matter jurisdiction. Allah v. Superior Court, 871 F.2d 887, 890 (9th Cir.1989). We affirm.
We conclude that, because the claims in Kuemmerlin’s complaint are inextricably intertwined with the Nevada Supreme Court’s decision, the district court did not err by dismissing Kuemmerlin’s action under the Rooker-Feldman doctrine. See Worldwide Church of God v. McNair, 805 F.2d 888, 892-93 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.